        Case 1:19-cv-00069-SPW Document 34 Filed 09/09/21 Page 1 of 18



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OFMONTANA
                           BILLINGS DIVISION


 PAULA L. MAULOLO,                               CV 19-69-BLG-SPW

                    Plaintiff,
                                                 FINDINGS OF FACT,
 vs.                                             CONCLUSIONS OF LAW,
                                                 AND ORDER
 BILLINGS CLINIC and SUN LIFE
 ASSURANCE COMPANY of
 CANADA,

                    Defendants.

       Before the Court are proposed findings of fact and conclusions of law

submitted by Plaintiff Paula L.Maulolo ("Maulolo") and Defendant Sun Life

Assurance Company of Canada ("Sun Life") onMaulolo's claim for benefits under

the Employment Retirement Income Security Act ("ERISA"), 29 U.S.C. §

1132(a)(l)(B). (Docs. 31, 32.) The parties stipulated to "a paper bench trial" on

the administrative record ofMaulolo's claim under Fed. R. Civ. P. 52(a). (Doc.

28.) At issue is whether Maulolo is entitled to long term benefits under Billings

Clinic's group policy. (See, A.R. 791.)

       After considering the parties' submissions, the Court findsMaulolo to be

disabled and entitled to benefits under BRISA.

Ill
Case 1:19-cv-00069-SPW Document 34 Filed 09/09/21 Page 2 of 18
Case 1:19-cv-00069-SPW Document 34 Filed 09/09/21 Page 3 of 18
Case 1:19-cv-00069-SPW Document 34 Filed 09/09/21 Page 4 of 18
Case 1:19-cv-00069-SPW Document 34 Filed 09/09/21 Page 5 of 18
Case 1:19-cv-00069-SPW Document 34 Filed 09/09/21 Page 6 of 18
Case 1:19-cv-00069-SPW Document 34 Filed 09/09/21 Page 7 of 18
Case 1:19-cv-00069-SPW Document 34 Filed 09/09/21 Page 8 of 18
Case 1:19-cv-00069-SPW Document 34 Filed 09/09/21 Page 9 of 18
Case 1:19-cv-00069-SPW Document 34 Filed 09/09/21 Page 10 of 18
Case 1:19-cv-00069-SPW Document 34 Filed 09/09/21 Page 11 of 18
Case 1:19-cv-00069-SPW Document 34 Filed 09/09/21 Page 12 of 18
Case 1:19-cv-00069-SPW Document 34 Filed 09/09/21 Page 13 of 18
Case 1:19-cv-00069-SPW Document 34 Filed 09/09/21 Page 14 of 18
Case 1:19-cv-00069-SPW Document 34 Filed 09/09/21 Page 15 of 18
Case 1:19-cv-00069-SPW Document 34 Filed 09/09/21 Page 16 of 18
Case 1:19-cv-00069-SPW Document 34 Filed 09/09/21 Page 17 of 18
       Case 1:19-cv-00069-SPW Document 34 Filed 09/09/21 Page 18 of 18



"any occupation" definition of "total disability" after the twenty-four month period

ending March 29, 2020.     Saffle v. Sierra Pac. Power Co. Bargaining Unit Long

Term Disability Income Plan, 85 F.3d 455, 460 (9th Cir. 1996).

IV.   Order

      IT IS ORDERED that judgment be entered in Plaintiff Paula L. Maulolo's

favor under 29 U.S.C. § l132(a)(l)(B) for total disability benefits for the twenty­

four month period ending March 29, 2020 and Plaintiff be awarded reasonable

attorney's fees, costs, and prejudgment interest under 29 U.S.C. § l 132(g)(l).

      IT IS FURTHER ORDERED that Plaintiffs Long Term Disability claim be

remanded to Sun Life for a determination of whether Plaintiff met the Group

Policy's "any occupation" definition of "total disability" after the twenty-four

month period ending March 29, 2020.

      IT IS ORDERED.



      DATED this 9th day of September, 2021.



                                       L�u�
                                       SUSANP. WATTERS
                                       United States District Judge




                                         18
